     Case 2:20-cv-07137-JVS-E Document 17 Filed 01/25/21 Page 1 of 1 Page ID #:95



 1                                                                   JS-6

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   MARTIN E. ALDANA III,         )         NO. CV 20-7137-JVS(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )                 JUDGMENT
                                   )
14   THE ATTORNEY GENERAL OF THE   )
     STATE OF CALIFORNIA,          )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice.

23

24              DATED: January 25, 2021.

25

26                                   ___________________________________
                                                JAMES V. SELNA
27                                       UNITED STATES DISTRICT JUDGE

28
